DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/25/2022 has been entered. Claims 1,3 and 5-18 are currently pending this instant application. Claims 1,3,5-10,17 and 18 have been amended, claims 11-16 have been withdrawn. Claims 2 and 4 have been canceled. There are no newly added claims. 
Response to Arguments
Applicant’s arguments, see pages 12 and 13, filed on 02/25/2022 with respect to the Objection to the Drawings have been fully considered and are persuasive. The objection has been withdrawn in view of amendment. 
Applicant’s arguments, see page 14, filed on 02/25/2022 with respect to the Objection to the Claims 2 and 17 have been fully considered and are persuasive. The objection has been withdrawn in view of amendment. 
Applicants arguments, see page 14, filed on 02/25/2022, with respect to the rejection of claims 4 and 5 under 35 U.S.C.§ 112 (a) has been fully considered and are persuasive. The rejection has been withdrawn in view of amendment. 
Applicants arguments, see pages 14 and 15 filed on 02/25/2022, with respect to the rejection of claims 1,17 and 18 under 35 U.S.C.§ 112 (b) has been fully considered and are persuasive. The rejection has been withdrawn in view of amendment.
Applicants arguments, see pages 15-19, filed on 02/025/2022, with respect to the rejection of claims 1-3 under 35 U.S.C.§ 102 (a)(1) and the rejections of claims 4-18 under 35 
Claim Objections
Claims 6,8,9,10 are objected to because of the following informalities:  Following the amendment, claims 6, 8, and 9 depend from newly canceled claim 2, claim 10 depends from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites; “wherein the first and second control wheels each include annular grooves on a periphery thereof to receive the first and second pull wires”. This contrasts the understanding of the third wheel coupled to the second control wire as presented in claim 1 from which claim 3 depends. Claim 1 recites; “wherein the first control wheel is coupled to a first pull wire of the pair of pull wires, wherein the second control wheel is rotationally coupled between third control wheel is coupled to a second pull wire of the pair of pull wire.
It is unclear if the applicant is intending the second control wire to be received by the annular groove of the second control wheel or coupled to the third control wheel. Further, it is unclear how a control wheel may receive the second wire and the second wire be coupled to the third control wheel. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9095682 B2 to Romoscanu et al.  (hereinafter referred to as “Romoscanu”).
Regarding Claim 1, Romoscanu discloses; An endoscope device (elongated catheter assembly 22) shown in Fig. 1 ([Paragraph 6, Line 25]), comprising a handle (38) (Fig. 1 [Paragraph 6, Line 13-14]-The proximal portion 24 is operatively coupled with a plunger-type control handle 38); a shaft projecting from the handle, wherein the shaft includes a proximal end 24) and a distal end (28)  relative to the handle (Fig. 1 [Paragraph 6, Lines 13-14]- elongated catheter assembly 22 having a proximal portion 24, a middle portion 26 and a distal portion 28); a flexible tip (32) coupled to the distal end  of the shaft (28)( Fig. 1 [Paragraph 6, Line 13-15]- The distal portion 28 of catheter assembly 22 includes a steering section 32, and can also include an end effector 34); and a pair of pull wires (36(36a,36b)) extending from the handle through the shaft and coupled to the flexible tip (Fig. 1 and Fig. 6a [Paragraph 6, Lines 23-28]- The steering section 32 further comprises one or more pull wires 36 (depicted in the various figures) disposed within elongated catheter assembly 22 and affixed to the distal end of steering section 32, wherein applying a pulling force to one of the at least one pull wires 36 causes steering section 32 to deflect), wherein the handle comprises: first, second, and third control wheels, wherein the first control wheel (122) is coupled to a first pull wire (36a) of the pair of pull wires, wherein the second control wheel(102) is rotationally coupled between the first and third control wheels and includes a control lever engagement portion (104), and wherein the third control wheel (124) is coupled to a second pull wire (36b) of the pair of pull wires (Fig. 6a and 6b [Paragraph 8, Lines 1-4]- two spool portions 122 and 124, each coupled to a respective side of the gear 102. Two pull wire end portions 36a and 36b can be coupled to the spool portions 122 and 124, respectively); and  a control lever (62) coupled to the control lever engagement portion (104) of the second control wheel  (102) (Fig. 8 [Paragraph 8, Lines 35-38]- The gear 102 and the gear rack 84 are arranged so that the teeth 104 of the gear 102 are engaged with the teeth 86 of the gear rack 84 throughout a stroke length 130 of the plunger assembly 62); wherein the first control wheel (122) is concentrically positioned relative to the second control (102) wheel and the third control wheel (124), wherein each the first control wheel and the third control wheel are capable of independent rotation to enable tensioning of the first and second Fig. 6a [Paragraph 8, Lines 14-22]- Functionally, the complementary wrapping of the pull wire end portions 36a and 36b of both the spooling arrangements 110 and 120 enable one end portion to be gathered by the spool portion(s) while the other is simultaneously released by the spool portion(s). For the circular spool portion(s) having the same radius, the amount of pull wire end portion 36a released or gathered by the spool portion(s) will be substantially the same as the amount of pull wire end portion 36b gathered or released by the spool portion. In this way, when one pull wire end portion is placed in tension, the other is released so that the spooling arrangements 110 and 120 do not cause competing tension stress at the steering section 32); and wherein, following tensioning of the first and second pull wires (36), the first (122), second (102), and third control wheels (124) are rotationally coupled together, such that movement of the control lever causes the first, second, and third control wheels to rotate together, which then causes deflection of the flexible tip via the pull wires(Fig. 6a, 9b and 9c [Paragraph 8, Lines 14-22]- Rotation of the gear 102 causes the pull wire end portion 36b to collect on the spool portion 112 and the pull wire end portion 36a to be let out by the spool portion 112 in substantially equal amounts. Conversely, translating the plunger assembly 62 in the proximal translational direction 52 rotates the gear 102 clockwise, causing the pull wire end portion 36a to collect and the pull wire end portion 36b to be let out).
Regarding Claim 3, Romoscanu discloses; The endoscope device (22) of claim 1 wherein the first (122) and second control wheels (124) each include annular grooves on a periphery thereof to receive the first and second pull wires (36) (See examiner’s annotated figure below).

    PNG
    media_image1.png
    233
    353
    media_image1.png
    Greyscale

Regarding Claim 6, Romoscanu discloses; The endoscope device of claim 2, wherein the first control wheel comprises a serrated outer periphery, wherein the handle comprises a cylindrical tensioning pin boss configured to receive a tensioning pin (84) to engage the serrated outer periphery of the first control wheel, and wherein mating engagement of the serrated outer periphery of the first control wheel with the tensioning pin prevents free rotation of the first control wheel during assembly of the endoscope system (Fig. 7 [Paragraph 7, Lines 29-31]- the gear rack 84 is integrally formed on the interior surface 72 of the housing 42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9095682 B2 to Romoscanu et al.  (hereinafter referred to as “Romoscanu”) in view of .
Regarding claim 5, Romoscanu teaches the invention as discussed above, Romoscanu fails to expressly teach; wherein the second control wheel includes an arcuate member that covers at least a portion of the first and third control wheels to prevent external contaminants from entering the handle adjacent the control lever further to prevent the first and second pull wires from coming out of the annular grooves on the periphery of the first and third control wheels.
However, in an analogous device Hillukka teaches; wherein the second control wheel includes an arcuate member (56) that covers at least a portion of the first and third control wheels to prevent external contaminants from entering the handle adjacent the control lever further to prevent the first and second pull wires from coming out of the annular grooves on the periphery of the first (62) and third control (64) wheels (Fig. 4 [0052]- mounting point of the proximal portion of fibers 40 and 42. Further illustrated are rear wall section 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the arcuate member of Hillukka. thereby, helping to support the tensioning mechanisms. (Hillukka [0055]) thereby maintain consistent tensioning on the pull wires during use.  
Regarding claim 7, Romoscanu teaches the invention as discussed above, Romoscanu fails to expressly teach; wherein the handle further comprises a pair of routing posts for directing the pair of pull wires toward the first and third control wheels.
However, in an analogous device Hillukka teaches; wherein the handle further comprises a pair of routing posts (58, 60) for directing the pair of pull wires toward the first and third Fig. 5 [0058]- the attachment point (not shown in FIG. 5) between guide posts 58 and 60, under rear wall section 56, and between rollers 48 and 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the routing posts of Hillukka allowing for guidance and consistent tensioning of the pull wires .

Claim(s) 8-10,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9095682 B2 to Romoscanu et al.  (hereinafter referred to as “Romoscanu”) in view of WO 2016188543 A1 to Matthison et al. (Hereinafter referred to as “Matthison”) (WO 2016188543 A1 will be used as reference, paragraph numbers are associated with U.S. Publication No. US 2018296068 A1).
Regarding claim 8, Romoscanu teaches the invention as discussed above, Romoscanu fails to expressly teach; wherein the first and second pull wires comprise Bowden-style cables, that includes an inner wire and an outer compression coil, wherein the handle further comprises a coil stop for engaging the outer compression coil and transferring the compression load during articulation to the handle via the compression coil stop within the handle.
However, in an analogous device Matthison teaches; wherein the first and second pull wires comprise Bowden-style cables (27) , that includes an inner wire and an outer compression coil, wherein the handle further comprises a coil stop (54b) for engaging the outer compression coil and transferring the compression load during articulation to the handle via the compression coil stop within the handle (Fig. 1a and 1b and [0034] [0049]- The control lever 37 allows maneuvering of the bending section 4 via a Bowden cable arrangement 27 comprising pull-wires 31; a coil spring part 54b wound from wire with a circular or round cross section towards the distal end. Preferably, the outer motion transfer member comprises at least two sections 54a, 54b differing from each other in rigidity and with a second connecting transition 56 connecting the two sections 54a, 54b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the Bowden-style cable assembly of Matthison. Thereby allowing the simultaneous control of the more complex actions of the integrated tool as well as the control of the bending section at the distal end of insertion tube of the endoscope using a single hand only (Matthison [0004]).
Regarding claim 9, Romoscanu teaches the invention as discussed above, Romoscanu fails to expressly teach; further comprising: a working channel extending through the shaft, wherein the handle further comprises an access port assembly for allowing external access to the working channel.
However, in an analogous device Matthison teaches; further comprising: a working channel extending through the shaft, wherein the handle further comprises an access port (75) assembly for allowing external access to the working channel (Fig. 18b [0057]- the first and second motion transfer members are located within the working channel of the endoscope 1, comprising tubular members 71, 72, 73, 74 forming a generally tubular working channel wall and an e. g. T - or Y - shaped bifurcated section 75 providing the entry port to the working channel). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the access port and working channel of Matthison. This is advantageous for all kinds of tools that may be envisaged to be used in combination with the invention, i. e. different tool types such as a pair Matthison [0006]).
 Regarding claim 10, Romoscanu teaches the invention as discussed above, Romoscanu fails to expressly teach; wherein the handle further comprises a suction valve assembly coupled to the access port assembly to enable selective application of negative pressure to the shaft via the working channel.
However, in an analogous device Matthison teaches; wherein the handle further comprises a suction valve assembly (76) coupled to the access port assembly to enable selective application of negative pressure to the shaft via the working channel (Fig. 5 [0036]- The working channel extends inside the insertion tube 3 all the way from the distal tip part 5 to the operating handle 13 and is formed by tube 72 and tube 73, which are connected by a connecting tube member 74. The working channel may via a suction port 76 on the handle be connected to a standard external suction, e.g. wall suction present in hospital environment by means of an attached tube).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the suction valve assembly of Matthison for extracting fluid from a body cavity via the working channel (Matthison [0060]).
Regarding claim 17, Romoscanu teaches the invention as discussed above, Romoscanu fails to expressly teach; further comprising:   a tube engagement device adjacent a proximal end of the shaft for retaining a device tube over the shaft prior to use, wherein the tube engagement device is configured to frictionally engage an outside diameter of the device tube.
However, in an analogous device Matthison teaches; further comprising:  a tube engagement device  (79) adjacent a proximal end of the shaft  for retaining a device tube (80) over the shaft prior to use, wherein the tube engagement device  is configured to frictionally  engage an outside diameter of the device tube ([0051]- The second end of the first arm 50 is in articulated connection with a clamping means 79 adapted to clamp the tubular end means 52 with a part 71 of the working channel wall interposed . The interposed part 71 is preferably a flexible hose part. Preferably, the flexible hose part is made from the very same tubular material as is used to form the outer sheath 80 of the insertion tube 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the tube engagement device for retaining a device tube of Matthison. To ensure good grip between the interposed part of the working channel wall and the first tubular end member (Matthison [0051]). 
Regarding claim 18, Romoscanu teaches; An endoscope device (elongated catheter assembly 22) shown in Fig. 1 ([Paragraph 6, Line 25]), comprising a handle (38) (Fig. 1 [Paragraph 6, Line 13-14]-The proximal portion 24 is operatively coupled with a plunger-type control handle 38); a shaft projecting from the handle, wherein the shaft includes a proximal end (24) and a distal end (28)  relative to the handle (Fig. 1 [Paragraph 6, Lines 13-14]- elongated catheter assembly 22 having a proximal portion 24, a middle portion 26 and a distal portion 28); a flexible tip (32) coupled to the distal end  of the shaft (28)( Fig. 1 [Paragraph 6, Line 13-15]- The distal portion 28 of catheter assembly 22 includes a steering section 32, and can also include an end effector 34); and a pair of pull wires (36(36a,36b)) extending from the handle through the shaft and coupled to the flexible tip (Fig. 1 and Fig. 6a [Paragraph 6, Lines 23-28]- The steering section 32 further comprises one or more pull wires 36 (depicted in the various figures) disposed within elongated catheter assembly 22 and affixed to the distal end of steering section 32, wherein applying a pulling force to one of the at least one pull wires 36 causes steering section 32 to deflect), wherein the handle comprises: first, second, and third control wheels, wherein the first control wheel (122) is coupled to a first pull wire (36a) of the pair of pull wires, wherein the second control wheel(102) is rotationally coupled between the first and third control wheels and includes a control lever engagement portion (104), and wherein the third control wheel (124) is coupled to a second pull wire (36b) of the pair of pull wires (Fig. 6a and 6b [Paragraph 8, Lines 1-4]- two spool portions 122 and 124, each coupled to a respective side of the gear 102. Two pull wire end portions 36a and 36b can be coupled to the spool portions 122 and 124, respectively); and  a control lever coupled to the second control wheel  (102) (Fig. 8 [Paragraph 8, Lines 35-38]- The gear 102 and the gear rack 84 are arranged so that the teeth 104 of the gear 102 are engaged with the teeth 86 of the gear rack 84 throughout a stroke length 130 of the plunger assembly 62); wherein the first control wheel (122) is concentrically positioned relative to the second control (102) wheel and the third control wheel (124), wherein each the first control wheel and the third control wheel are capable of independent rotation to enable tensioning of the first and second pull wires during assembly of the endoscope device (Fig. 6a [Paragraph 8, Lines 14-22]- Functionally, the complementary wrapping of the pull wire end portions 36a and 36b of both the spooling arrangements 110 and 120 enable one end portion to be gathered by the spool portion(s) while the other is simultaneously released by the spool portion(s). For the circular spool portion(s) having the same radius, the amount of pull wire end portion 36a released or gathered by the spool portion(s) will be substantially the same as the amount of pull wire end portion 36b gathered or released by the spool portion. In this way, when one pull wire end portion is placed in tension, the other is released so that the spooling arrangements 110 and 120 do not cause competing tension stress at the steering section 32); and wherein, following tensioning of the first and second pull wires (36), the first (122), second (102), and third control wheels (124) are rotationally coupled together, such that movement of the control lever causes the first, second, and third control wheels to rotate together, which then causes deflection of the flexible tip via the pull wires(Fig. 6a, 9b and 9c [Paragraph 8, Lines 14-22]- Rotation of the gear 102 causes the pull wire end portion 36b to collect on the spool portion 112 and the pull wire end portion 36a to be let out by the spool portion 112 in substantially equal amounts. Conversely, translating the plunger assembly 62 in the proximal translational direction 52 rotates the gear 102 clockwise, causing the pull wire end portion 36a to collect and the pull wire end portion 36b to be let out). Romoscanu fails to expressly teach; a tube engagement device adjacent a   proximal end of the shaft  for retaining a device tube over the shaft prior to use, wherein the tube engagement device  is configured to frictionally  engage an outside diameter of the device tube;
However, in an analogous device Matthison teaches; :  a tube engagement device  (79) adjacent a proximal end of the shaft  for retaining a device tube (80) over the shaft prior to use, wherein the tube engagement device  is configured to frictionally  engage an outside diameter of the device tube ([0051]- The second end of the first arm 50 is in articulated connection with a clamping means 79 adapted to clamp the tubular end means 52 with a part 71 of the working channel wall interposed . The interposed part 71 is preferably a flexible hose part. Preferably, the flexible hose part is made from the very same tubular material as is used to form the outer sheath 80 of the insertion tube 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Romoscanu to include the tube engagement device for retaining a device tube of Matthison. To ensure good grip between the interposed part of the working channel wall and the first tubular end member (Matthison [0051]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795